Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Reasons for Allowance
Claims 1-4, 6-9 and 11-14 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Instant Invention draws to techniques for network identification. Each of independent claims, claim 1 (“A method”), claim 6 (“A user equipment”) and claim 11 (“A non-transitory computer-readable medium”), contains following underlined features, which when combined with other features in the claims, conventional techniques of record in the art failed to anticipate or render obviousness at the time when the invention was made:

Claim 1. A method for network identification, at a User Equipment (UE) served by a first access node of a first network, comprising: 
detecting a physical-layer-related identity of a second access node, 
determining an identity group in which the detected physical-layer-related identity is included, wherein the determining is based on knowledge to all access nodes and UEs that available physical-layer-related identities are divided into a number of identity groups, wherein information indicating one or more identity groups associated with the first network is transmitted to the UE from the first access node; and 
identifying whether the second access node belongs to the first network based on the determined identity group, 
wherein the first access node and its neighboring access nodes of the first network are associated with one or more identity groups that are different from any identity group associated with any neighboring access node of any other network.

Claims 6 and 11 are allowed for the same reason as stated above.

Consequently, all dependent claims from claims 1, 6 and 11 are also allowed, resulting the allowance indicated in section 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on (571) 272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ZHIREN QIN/Examiner, Art Unit 2411